COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


 S.L.R.,                                          '
                                                                 No. 08-12-00319-CV
                               Appellant,         '
                                                                    Appeal from the
 v.                                               '
                                                                   65th District Court
 TEXAS DEPARTMENT OF FAMILY                       '
 AND PROTECTIVE SERVICES,                                      of El Paso County, Texas
                                                  '
                               Appellee.          '             (TC# 2012DCM04344)



                                   MEMORANDUM OPINION

          S.L.R. appeals from a judgment terminating her parental rights. Finding no error, we

affirm.

          S.L.R. is represented on appeal by court-appointed counsel who has filed a brief in

accordance with the requirements of Anders v. California, 386 U.S. 738, 741-744, 87 S. Ct. 1396,

1398-1400, 18 L. Ed. 2d 493 (1967). In Anders, the Supreme Court recognized that counsel,

though appointed to represent the appellant in a criminal conviction, had no duty to pursue a

frivolous matter on appeal. Anders, 386 U.S. at 744. Counsel was permitted to withdraw after

informing the court of his conclusion and the effort made in arriving at that conclusion. Id.

Anders is also applicable to an appeal from a termination of parental rights where court-appointed

counsel has determined that the appeal is frivolous. In re J.B., 296 S.W.3d 618, 619 (Tex.App. –

El Paso 2009, no pet.).

          S.L.R.’s court-appointed counsel has concluded that, after thorough review of the record,

S.L.R.’s appeal is frivolous and without merit. Counsel’s brief meets the requirements of Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), by advancing contentions which counsel says may arguably

support the appeal. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,

516 S.W.2d 684 (Tex. Crim. App. 1974). We have carefully reviewed the record which consists

of detailed facts and evidence supporting the trial court’s decision. We have also carefully

reviewed counsel’s brief and agree with Appellant’s counsel that the appeal is wholly frivolous

and without merit. A discussion of the contentions advanced in counsel’s brief would add

nothing to the jurisprudence of the state. Further, we find nothing in the record that might

arguably support the appeal. Utilizing Appellant’s last known contacts and contact information,

counsel has informed Appellant of his brief and motion, and has advised Appellant of her right to

examine the appellate record and has informed Appellant where the record is located. Counsel

has also advised Appellant of her right to file a pro se brief and the period within which such brief

must be filed. No pro se brief has been filed. We affirm the trial court’s final order terminating

S.L.R.’s parental rights.

                                         CONCLUSION

       The trial court’s judgment is affirmed.

                                              GUADALUPE RIVERA, Justice
February 6, 2013

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating




                                                  2